Rodenbeck, J.
This action is based on Federal statutes regulating the powers, borrowing capacity, and particularly the liquidartion and dissolution of a National bank. (IT. S. Comp. Stat. §§ 9661, 9764, 9806 ) It seeks to set aside the proceedings by which the assets of the Traders National Bank of Rochester were transferred to the National Bank of Rochester, to restrain the enforcement and sale of a note given in connection therewith and asks for an accounting. The main dispute arises over the proper method for liquidating and dissolving the Traders National Bank, which proceeding is regulated by Federal laws. The plaintiffs must show that the method employed was contrary to the Federal laws relating to the subject and their cause of action rests upon these laws. (Judicial Code, § 29 [Barnes Fed. Code, § 791]; Western Union Telegraph Co. v. Ann Arbor R. R. Co., 178 U. S. 239, 244; Devine v. Los Angeles, 202 id. 313.) The Federal laws are not merely incidental to the controversy but the suit relates to the “ operation and effect of the * * * laws upon the facts involved.” (Gold-Washing & Water Co. v. Keyes, 96 U. S. 199, 203; Western Union Telegraph Co. v. Ann Arbor R. R. Co., supra) Under these circumstances the case on the face of the complaint presents Federal questions and should be removed to the District Court of the United States for the Western District of New York.
Motion granted.